DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  claims 1 and 20 recite “an electric pallet jack having;” in the second line followed by a list of elements of the electric pallet jack.  It is suggested that the semicolon (“;”) after “having” be replaced by a colon (“:”) in order to denote that a list of elements follows.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite “an electric pallet jack”, but the claims do not recite any features or elements which are electric.  In fact, the claims recite that the vertical lifting mechanism is hydraulic, not electric.  It is not clear which features on the mobility device lift system are required to be electric.  Claims 2-19 are dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wooden (US 5,322,408) in view of Eryou et al. (US 5,154,569), hereafter referred to as Eryou.
Consider claim 1.  Wooden teaches a mobility device lift system comprising:  a pallet jack (10) having:  a handle (54); a pallet (16); a ramp (26); a vertical lifting mechanism (38); and a wheel assembly (wheels of 12); wherein said pallet jack includes said handle, said pallet, and said ramp; wherein said pallet jack is steerable via said handle; wherein said pallet is sized and functionally configured to support a mobility device thereon; wherein said pallet is affixed to said vertical lifting mechanism, such that said pallet is able to move up and down vertically via hydraulics of said vertical lifting mechanism (see column 2, lines 49-50); and wherein said ramp is hingedly connected to said pallet (see column 2, lines 27-32).
Wooden is silent with respect to the pallet jack being an electric pallet jack.  Eryou teaches a pallet jack having electric and hydraulic operation (see column 5, lines 32-36).  It would have been obvious to a person having ordinary skill in the art to modify Wooden’s pallet jack to have electric and hydraulic operation as taught by Eryou in order to provide power to drive Wooden’s hydraulic actuator.
Consider claim 2.  Wooden teaches that said pallet comprises aluminum (see column 2, lines 33-34).
Consider claim 11.  Wooden’s pallet jack is capable of lifting and supporting a weight of said mobility device on said pallet (see abstract).  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 12.  Wooden teaches that said ramp is configured to lock in an upright position and alternatively unlock to provide a ramp for loading said mobility device (see column 2, lines 27-33).
Consider claim 13.  Wooden’s mobility device lift system is capable of transporting said mobility device from a loading bridge to a belt loader (see abstract).  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 14.  Wooden’s ramp is capable of providing a connector between said loading bridge and said belt loader (see abstract).  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 15.  Wooden teaches that said ramp comprises a substantially square profile (16 and 26 provide a substantially square profile, see fig. 1).
Consider claim 16.  Wooden does not explicitly teach what material the ramp is.  Wooden teaches that the pallet (16) is aluminum (see column 2, lines 33-34).  It would have been obvious to a person having ordinary skill in the art to make Wooden’s ramp from aluminum in order to provide a ramp having high strength and low weight.
Claims 3-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wooden (US 5,322,408) in view of Eryou (US 5,154,569) and Matre (US 5,632,357).
Consider claims 3 and 5.  Wooden teaches that said pallet comprises an aluminum sheet (see column 2, lines 33-34), but Wooden does not explicitly teach that the aluminum sheet is perforated and has apertures.  Matre teaches that perforated metal sheets having a jagged bottom surface and a series of apertures are well-known in the art (expanded metal; see column 7, lines 42-43).  It would have been 
Consider claim 4.  Wooden teaches that said pallet comprises top surface and a bottom surface, said top surface is planar (see figs. 1 and 2).
Consider claim 6.  Wooden teaches that said pallet comprises a first-side, a second-side, a third-side and a fourth-side (see fig. 1).
Consider claim 7.  Wooden teaches that said ramp is positioned at said fourth-side (proximate 26) opposing said vertical lifting mechanism (proximate 38).
Consider claim 8.  Wooden teaches that said pallet further comprises a border (46) at said first-side, said second-side, and said third-side, defining a partial perimeter of said pallet.
Consider claim 9.  Wooden teaches that said pallet comprises a substantially square profile (16 provides a substantially square profile, see fig. 1).
Consider claim 10.  Wooden teaches that said pallet is connected to and is configured to move along a track of said vertical lifting mechanism, said pallet is connected to said track at said second-side (see figs. 1 and 2).
Consider claim 17.  Wooden, as modified in the rejection of claim 16 above, teaches a ramp comprising an aluminum sheet, but does not explicitly teach that the ramp is perforated.  Matre teaches that perforated metal sheets are well-known in the art (expanded metal; see column 7, lines 42-43).  It would have been obvious to a person having ordinary skill in the art to modify Wooden’s ramp to be made of expanded metal as taught by Matre in order to minimize the weight of the ramp.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wooden (US 5,322,408) in view of Eryou (US 5,154,569) and Just et al. (US 8,397,329 B2), hereafter referred to as Just.
Consider claims 18 and 19.  Wooden does not explicitly teach a roller positioned on a ramp-bottom-surface.  Just teaches a roller (26) positioned on a ramp-bottom-surface (12).  It would have been obvious to a person having ordinary skill in the art to modify Wooden’s ramp with a roller as taught by Just in order to reduce wear on the ramp.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wooden (US 5,322,408) in view of Eryou (US 5,154,569), Matre (US 5,632,357), and Just (US 8,397,329 B2).
Consider claim 20.  Wooden teaches a mobility device lift system, the mobility device lift system comprising:  a pallet jack (10) having:  a handle (54); a pallet (16); a ramp (26); a vertical lifting mechanism (38); and a wheel assembly (wheels of 12); wherein said pallet jack includes said handle, said pallet, and said ramp; wherein said pallet jack is steerable via said handle; wherein said pallet is sized and functionally configured to support a mobility device thereon; wherein said pallet is affixed to said vertical lifting mechanism, such that said pallet is able to move up and down vertically via hydraulics of said vertical lifting mechanism (see column 2, lines 49-50); wherein said ramp is hingedly connected to said pallet (see column 2, lines 27-32); wherein said pallet comprises aluminum (see column 2, lines 33-34); wherein said pallet comprises top surface and a bottom surface, said top surface is planar (see figs. 1 and 2); wherein said pallet comprises a first-side, a second-side, a third-side and a fourth-side (see fig. 1); wherein said ramp is positioned at said fourth-side (proximate 26) opposing said vertical lifting mechanism (proximate 38); wherein said pallet further comprises a border (46) at said first-side, said second-side, and said third-side, defining a partial perimeter of said pallet; wherein said pallet comprises a substantially square profile (16 provides a substantially square profile, see fig. 1); wherein said pallet is connected to and is configured to move along a track of said vertical lifting mechanism, said pallet is connected to said track at said second-side (see figs. 1 and 2); wherein said pallet jack is capable of lifting and supporting a weight of said mobility device on said pallet (see abstract); wherein said ramp is configured to lock in an upright position and alternatively unlock to provide a ramp for loading said 
Wooden is silent with respect to the pallet jack being an electric pallet jack.  Eryou teaches a pallet jack having electric and hydraulic operation (see column 5, lines 32-36).  It would have been obvious to a person having ordinary skill in the art to modify Wooden’s pallet jack to have electric and hydraulic operation as taught by Eryou in order to provide power to drive Wooden’s hydraulic actuator.
Wooden teaches that said pallet comprises an aluminum sheet (see column 2, lines 33-34), but Wooden does not explicitly teach that the aluminum sheet is perforated and has apertures.  Matre teaches that perforated metal sheets having a jagged bottom surface and a series of apertures are well-known in the art (expanded metal; see column 7, lines 42-43).  It would have been obvious to a person having ordinary skill in the art to modify Wooden’s pallet to be made of expanded metal as taught by Matre in order to minimize the weight of the pallet.
Wooden does not explicitly teach what material the ramp is.  Wooden teaches that the pallet (16) is aluminum (see column 2, lines 33-34).  It would have been obvious to a person having ordinary skill in the art to make Wooden’s ramp from aluminum in order to provide a ramp having high strength and low weight.
Wooden does not explicitly teach a roller positioned on a ramp-bottom-surface.  Just teaches a roller (26) positioned on a ramp-bottom-surface (12).  It would have been obvious to a person having ordinary skill in the art to modify Wooden’s ramp with a roller as taught by Just in order to reduce wear on the ramp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The attached PTO-892 lists references which teach various lift systems capable of lifting a mobility device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652